DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Response to Amendment
The amendments filed on February 02, 2021 have been entered.
Claims 1, 11, and 16 have been amended. 

Response to Arguments
Applicant’s arguments filed on February 02, 2021 have been fully considered but not persuasive. 

Applicant’s argument:
Applicant has amended claim 1 to include "identifying a first subset of a set of characteristics to monitor based on a first device type and a second subset of the set of characteristics to monitor based on a second device type," "generating a set of instructions for a set of devices including one or more devices of the first device type and one or more device of the second device type in a software-defined network (SDN) to monitor a subset of the set of characteristics based on the first device type and the second device type," and "sending one or more subsets of the set of instructions as a control message to the set of devices based on whether devices in the set of devices are of the first device type and the second device type in the SDN via the control plane that is isolated from the packet forwarding path."


Examiner’s response to applicant’s argument:
Examiner respectfully disagrees. Applicant argues that Chua does not teach “Applicant has amended claim 1 to include "identifying a first subset of a set of characteristics to monitor based on a first device type and a second subset of the set of characteristics to monitor based on a second device type," generating a set of instructions for a set of devices including one or more devices of the first device type and one or more device of the second device type in a software-defined network (SDN) to monitor a subset of the set of characteristics based on the first device type and the second device type," and "sending one or more subsets of the set of instructions as a control message to the set of devices based on whether devices in the set of devices are of the first device type and the second device type in the SDN via the control plane that is isolated from the packet forwarding path.” without providing additional detail. 
However as presented below Chua teaches identifying a first subset of a set of characteristics to monitor based on a first device type and a second subset of the set of characteristics to monitor based on a second device type ([Col. 5 Lines 32-49] network devices and service devices in Fig. 1 {Elements 108, 110, 116 and 112} are a set of devices in the SDN, different devices types, some service devices, others are network devices, others server device, and others are client devices)(SDN controller 112 and administrator station 114 are another set of the devices in the Software Defined Network) ([Col.6 Line 1-30] service devices could be in different categories, Anti-spam devices {security characteristic}, Anti-virus devices {security characteristic}, application security devices {monitor security characteristic}, traffic shaping scaling devices {payload data characteristic} and or monitoring traffic {performance data}); 
Chua teaches different types of devices as shows in Fig. 1 (Network Device, Service Device, Server Device, Client Device). Examiner interprets different types of devices based on the specification in the pending application. Chua teaches different types of characteristics depending the device type such ([Col. 10 Lines 55-68] , a central policy server controller may apply fine grained policies based on user, device, application, time, and/or location information, and apply these policies on L2 network devices, such as switches (e.g., network device 108 and network device 110).);

generating a set of instructions including one or more devices of the first device type and one or more device of the second device type  ([Col. 14 Lines 12-30] The service control unit {Element 138 in Fig. 2} in the SDN controller interact {provide controls and instructions} with services devices {set of devices} that include flow data, security services, latency monitoring, congestion monitoring)  for a set of devices ([Col. 5 Lines 32-49] network devices and service devices in Fig. 1 {Elements 108, 110, 116 and 112} are a set of devices in the SDN)(SDN controller 112 and administrator station 114 are another set of the devices in the Software Defined Network) in a software-defined network (SDN) to monitor a a subset of the set of characteristics ([Col.6 Line 1-30] service devices could be in different categories, Anti-spam devices {security characteristic}, Anti-virus devices {security characteristic}, application security devices {monitor security characteristic}, traffic shaping scaling devices {payload data characteristic} and or monitoring traffic {performance data characteristic}) based on the first device type and the second device type)([Col. 7 Lines 33-40] Based on this information, SDN controller 112 may make network enforcement decisions for specific traffic flows.)([Col. 10 Lines 55-68] , a central policy server controller may apply fine grained policies based on user, device, application, time, and/or location information, and apply these policies on L2 network devices, such as switches (e.g., network device 108 and network device 110).);

Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims. See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 

Applicant is reminded that obviousness may be established by combining or modifying the teachings of the prior art to produce the claimed invention where there is some teaching, suggestion, or motivation to do so found either in the references themselves or in the knowledge generally available to one of ordinary skill in the art. See in re Fine, 837 F.2d 1071, 5 USPQ2d 1596 (Fed. Cir. 1988), In re Jones, F.2d 347, 21 USPQ2d 1941 (Fed. Cir. 1992), and KSR international Co. v. Teleflex, Inc., 550 U.S. 398, 82 USPQ2d 1385 (2007).

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Application 16019482 and US Patent 10721165
Claims 1-4, 11-12 and 16-17 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 4, 8, 11, 15 and 18 of US Patent 10721165 in view of  in order to generating a data model based on a set of SDN parameters and the monitor data comprising generating an approximation of a sensitivity score for a process, wherein the sensitivity score for the process is based on a prediction as to how sensitive the process is to changes in loss, latency and/or jitter because it would provide an effective way to provide proper classifications and detect any negative impact at early stages and mitigate it proactively.

Applications (16019482 and 16019478)
claims 1, 5, 9, 12, 15 and 18 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over Claims 1-4, 11-12 and 16-17 of co-pending Application No. (16019478) in view of Chua, Chen and Calippe (US 20130110757 A1). Although the claims at issue are not identical, they are not patentably distinct from each other because both claims encompass similar scope. However Claim 1 in the current co-pending Application No 16019478  states this limitation “generating an estimate on how the change affects the set of devices in the SDN, generating the policy to reduce the affect on the set of devices in the SDN below a threshold level ” which is not explicitly stated in the current application 16019482. It would have been obvious to a person skilled in the art, before the effective filing date of the invention, to modify the current application 16019482 in view of . 
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.

Claims 1-3, 6, 8-9, 11, 13 -14, 16, and 18-19 are rejected under 35 U.S.C. 103 as being un-patentable over Chua et al. (“Chua”, US 9276877 B1) hereinafter Chua, in view of Chen et al. (“Chen”, US10320644B1) hereinafter Chen. 

Regarding claim 1, Chua teaches a method comprising:
identifying a first subset of a set of characteristics to monitor based on a first device type and a second subset of the set of characteristics to monitor based on a second device type ([Col. 5 Lines 32-49] network devices and service devices in Fig. 1 {Elements 108, 110, 116 and 112} are a set of devices in the SDN, different devices types, some service devices, others are network devices, others server device, and others are client devices)(SDN controller 112 and administrator station 114 are another set of the devices in the Software Defined Network) ([Col.6 Line 1-30] service devices could be in different categories, Anti-spam devices {security characteristic}, Anti-virus devices {security characteristic}, application security devices {monitor security characteristic}, traffic shaping scaling devices {payload data characteristic} and or monitoring traffic {performance data}); 
generating a set of instructions including one or more devices of the first device type and one or more device of the second device type  ([Col. 14 Lines 12-30] The service control unit {Element 138 in Fig. 2} in the SDN controller interact {provide controls and instructions} with services devices {set of devices} that include flow data, security services, latency monitoring, congestion monitoring)  for a set of devices ([Col. 5 Lines 32-49] network devices and service devices in Fig. 1 {Elements 108, 110, 116 and 112} are a set of devices in the SDN)(SDN controller 112 and administrator station 114 are another set of the devices in the Software Defined Network) in a software-defined network (SDN) to monitor a a ([Col.6 Line 1-30] service devices could be in different categories, Anti-spam devices {security characteristic}, Anti-virus devices {security characteristic}, application security devices {monitor security characteristic}, traffic shaping scaling devices {payload data characteristic} and or monitoring traffic {performance data characteristic}) based on the first device type and the second device type)([Col. 7 Lines 33-40] Based on this information, SDN controller 112 may make network enforcement decisions for specific traffic flows.)([Col. 10 Lines 55-68] , a central policy server controller may apply fine grained policies based on user, device, application, time, and/or location information, and apply these policies on L2 network devices, such as switches (e.g., network device 108 and network device 110).);
sending one or more subsets of the set of instructions as a control message to the set of devices based on whether devices in the set of devices are of the first device type and the second device type in the SDN ([Col. 16 Line 23-44][Col. 30 Line 7-23] The message or signal used to program or configure the network devices to send data representative of an event corresponds to the “control message”)  via the control plane that is isolated from the packet forwarding path ([Col. 23 Lines 23-45] Fig. 4 shows that there are control plane and data plane, both are different from each other) ([Col. 7 Lines 33-40] Based on this information, SDN controller 112 may make network enforcement decisions for specific traffic flows.) ([Col. 10 Lines 55-68] , a central policy server controller may apply fine grained policies based on user, device, application, time, and/or location information, and apply these policies on L2 network devices, such as switches (e.g., network device 108 and network device 110).);
receiving the monitor data via the control plane from at least one device of the set of devices in the SDN according to the set of instructions ([Col. 16 Lines 5-22] service device control unit 138 may configure a DDoS detection device of service devices 116 to send data to SDN controller 112 in response to the detection of a suspected DDoS attack) ([Col. 7 Lines 28-37] SDN controller received data from the service devices {set of devices in the SDN network}, data related to Denial of Service, Intrusion Detection System, Intrusion prevention System), the monitor data being based on the at least one device of the set of devices in the SDN monitoring of the set of characteristics in real-time ([Col. 14 Lines 13-30] the service device unit in the SDN controller interacts with the service devices 116 to provide services {continuous – real time} congestion and latency monitoring);
receiving an input signal ([Col. 5 Lines 55-60] SDN network controller receives messages and signals from the administrator {element 114 in Fig. 1} for programing network devices elements of the SDN 106) to generate a data model in view of a set of input parameters ([Col. 16 Lines 23-45] SDN controller configures service devices 116 to send data to SDN controller, and reprogram these devices based on the feedback {change to set of parameters}, SDN controller receives feedback from the network devices, the feedback such as performance metrics (Latency, Jitter, Packet Loss))([Col. 16 Lines 45-50] the SDN controller reprograms the devices in the SDN network based on the data received from these devices)([Col. 6 Lines 25-35] SDN controller {managed by the administrator element 114 in Fig. 1, or Administration workstation 220 in Fig. 2} implement techniques to include data model for managing devices of SDN 106 in Fig. 1 {data model such as high availability among devices,  trigger drive policy distribution, using test traffic to verify whether devices of the SDN are operating correctly, and performing services for packet flowing along a path through SDN});
generating the data model based on the set of input parameters and the monitor data ([Col. 6 Lines 25-35] SDN controller {managed by the administrator element 114 in Fig. 1, or Administration workstation 220 in Fig. 2} implement techniques to include data model for managing devices of SDN 106 in Fig. 1 {data model such as high availability among devices,  trigger drive policy distribution, using test traffic to verify whether devices of the SDN are operating correctly, and performing services for packet flowing along a path through SDN}) ([Col. 16 Lines 23-45] SDN controller configures service devices 116 to send data to SDN controller, and reprogram these devices based on the feedback {change to set of parameters}, SDN controller receives feedback from the network devices, the feedback such as performance metrics (Latency, Jitter, Packet Loss)) ([Col. 16 Lines 45-50] the SDN controller reprograms {generate a policy}  the devices in the SDN network based on the data received from these devices) and
causing an action pertaining to the SDN in view of the data model ([Col. 16 Lines 23-45] SDN controller configures service devices 116 to send data to SDN controller, and reprogram these devices based on the feedback {change to set of parameters}, SDN controller receives feedback from the network devices, the feedback such as performance metrics (Latency, Jitter, Packet Loss)) ([Col. 16 Lines 45-50] the SDN controller reprograms {generate a policy}  the devices in the SDN network based on the data received from these devices)
Chua does not explicitly teach provide monitor data back via a control plane that is isolated from a packet forwarding path, however
Chen teaches provide monitor data back via a control plane that is isolated from a packet forwarding path ([Col. 15 Lines 64-67] Fig. 4 Accumulated metrics 418 {monitor data} may be transmitted periodically to a repository 470 in the depicted embodiment, e.g., using a control plane network path which has minimal or no overlap with the paths used for client application's traffic (the inbound packets 412 and outbound packets 410).). 
It would have been obvious to a person skilled in the art, before the effective filing date of the invention, to modify Chua in view of Chen in order to provide monitor data back through control plane because it would help the controllers in SDN optimize the network Quality of service parameters within the network and make decisions quickly to reconfigure the appropriate devices in the network when needed without putting any additional load on the regular forwarding paths.  

Regarding claim 2, Chua and Chen teach the method of claim 1. 
([Col. 16 Lines 23-45] SDN controller configures service devices 116 to send data to SDN controller, and reprogram these devices based on the feedback {change to set of parameters}, SDN controller receives feedback from the network devices, the feedback such as performance metrics (Latency, Jitter, Packet Loss)) ([Col. 16 Lines 45-50] the SDN controller reprograms {generate a policy}  the devices in the SDN network based on the data received from these devices);; and
sending the policy to the set of devices in the SDN via the control plane, wherein an execution of the policy at one or more of the set of devices in the SDN adjusts the monitor data to more closely match a template ([Col. 22 Lines 22-31][Col. 26 Lines 44-65] SDN Controller programs the network devices and monitors these network devices to determine whether the network devices are performing according to the programming and determined paths {template}, SDN controller reprograms the network devices that are not forwarding data correctly such that the packet flow remain operable {template}).

Regarding claim 3, Chua and Chen teach the method of claim 2.
Chua further teaches wherein generating the policy based on the data model comprises determining a change to a set of operation parameters of the SDN by comparing the monitor data with a baseline set of activity data and determining at least one difference between the monitor data and the baseline set of activity data, wherein the change to the set of input parameters of the SDN is determined to adjust the monitor data to more closely match the template ([Col. 23 Lines 5-16] the SDN controller monitors the devices in the SDN network to determine changes {additional connections added between devices, devices have failed, whether links have failed}, when such changes occurs {difference between the template and the monitor information}, SDN reprogram network devices to account such changes).

Regarding claim 6, Chua and Chen teach the method of claim 1.
Chua further teaches wherein the data model pertains to network security in the SDN ([Col. 8 Lines 35- 51] protect network from next generation threats, Increase security profiles of the network), wherein generating the data model based on the set of input parameters and the monitor data comprises determining, based on the set of input parameters ([Col. 8 Lines 17-34] Authentication, Authorization, and Accounting are the input parameters), at least one network security characteristic ([Col. 7 Lines 45- 50 ] real security threat {anomaly detection, a network security characteristic}) in view of the monitor data ([Col. 7 Lines 28-38] monitor data received from intrusion detection devices, denial of service devices , distributed denial and Intrusion prevention system devices).

Regarding claim 8, Chua and Chen teach the method of claim 2.
Chua further teaches wherein causing the action pertaining to the SDN in view of the data model comprises generating a parameter recommendation for the policy based on the data model ([Col. 16 Lines 23-45] The SDN controller responds to the feedback coming from the network devices related to data model { performance metrics or network characteristic {Packet Loss, Jitter or Latency}, SDN controller may respond {generate recommendation} by reprogramming the network devices in the SDN and perform a programmed action {action such as allowing traffic, blocking traffic, redirecting traffic, mirroring traffic})([Col. 21 Lines 33-52] SDN controller may generate report {recommendation} based on the malicious traffic discovered {data model} in the SDN network, and present the report {recommendation is to drop or forward the flow}).

Regarding claim 9, Chua and Chen teach the method of claim 8.
([Col. 16 Lines 23-45] The SDN controller responds to the feedback coming from the network devices related to data model { performance metrics or network characteristic {Packet Loss, Jitter or Latency}, SDN controller may respond {generate recommendation} by reprogramming the network devices in the SDN and perform a programmed action).

Regarding claim 11, Chua teaches non-transitory computer-readable medium that includes computer-readable instructions stored thereon that are executable ([Col.10 Lines 64 – Col. 11 Line 5] Computer readable media {hardware} for storing instructions, one or more processors) by a processor to perform or control performance of operations comprising:
The rest of claim 11 can be rejected with the same reasoning of claim 1.

Regarding claim 13, Claim 13 can be rejected with the same reasoning as claim 6.

Regarding claim 14, claim 14 can be rejected with the same reasoning as claims 8 and 9.

Regarding claim 16, Chua teaches a system comprising:
a memory ([Col. 32 Lines 21-34] Computer readable storage media include memory); and
one or more processors, the one or more processors are configured to perform operations comprising processors  ([Col. 32 Lines 21-34] Computer readable cause processors to perform method):
The rest of claim 16 can be rejected with the same reasoning of claim 1.

Regarding claim 18, Claim 18 can be rejected with the same reasoning as claim 6.

Regarding claim 19, claim 19 can be rejected with the same reasoning as claims 8 and 9.

Claims 4, 12 and 17 are rejected under 35 U.S.C. 103 as being un-patentable over Chua et al. (“Chua”, US 9276877 B1) hereinafter Chua, and Chen et al. (“Chen”, US10320644B1) hereinafter Chen, in view of Armolavicius et al. (“Armolavicius”, US 20170230267 A1) hereinafter Armolavicius.

Regarding claim 4, Chua and Chen teach the method of claim 1.
Chua and Chen do not explicitly teach wherein the data model pertains to a network planning model for the SDN based on the set of input parameters and the monitor data, however
Armolavicius teaches wherein the data model pertains to a network planning model for the SDN based on the set of input parameters and the monitor data ([0047] Fig. 6 shows how the system generate traffic forecast (network planning) based on latest monitored data)
It would have been obvious to a person skilled in the art, before the effective filing date of the invention, to modify Chua and Chen in view of Armolavicius in order have networking planning based on the monitor data and input parameters because it would improve allocate the right resources in the SDN network more efficiently and create a great match between traffic demand and the network resources. 

Regarding claim 12, Claim 12 can be rejected with the same reasoning as claim 4.

Regarding claim 17, Claim 17 can be rejected with the same reasoning as claim 4.

5 is rejected under 35 U.S.C. 103 as being un-patentable over Chua et al. (“Chua”, US 9276877 B1) hereinafter Chua, Chen et al. (“Chen”, US10320644B1) hereinafter Chen, and Armolavicius et al. (“Armolavicius”, US 20170230267 A1) hereinafter Armolavicius, in view of Caesar et al. (“Caesar”, IEEE BGP Routing Policies in ISP Networks) hereinafter Caesar. 

Regarding claim 5, Chua, Chen, and Armolavicius teach the method of claim 4.
Chua, Chen and Armolavicius do not explicitly teach wherein the data model pertains to one or more carriers of the packet forwarding path in a particular geographical region, wherein causing the action pertaining to the SDN in view of the data model comprises selecting one carrier of the one or more carriers to handle the packet forwarding path, however
Caesar teaches wherein the data model pertains to one or more carriers of the packet forwarding path in a particular geographical region ([Page 8 1st column] multiple Internet Service Providers {ISPs} {multiple carriers} are available to connect to multiple locations, data model is related to reliability, availability, and performance improvement), wherein causing the action pertaining to the SDN in view of the data model comprises selecting one carrier of the one or more carriers to handle the packet forwarding path ([Page 8 1st column] determining global shortest path across multiple ISPs when routing the data).
It would have been obvious to a person skilled in the art, before the effective filing date of the invention, to modify Chua, Chen and Armolavicius in view of Caesar in order have one or more carriers to handle the packet forwarding path because it would help achieve higher performance, higher quality and better availability when forwarding the packet across different carriers. 

7 is rejected under 35 U.S.C. 103 as being un-patentable over Chua et al. (“Chua”, US 9276877 B1) hereinafter Chua, and Chen et al. (“Chen”, US10320644B1) hereinafter Chen, in view of Microsoft MSDN (“Microsoft MSDN”, NPL) hereinafter Microsoft MSDN. 

Regarding claim 7, Chua and Chen teach the method of claim 1.
Chua teaches the SDN network ([Col. 5 Line 32-37] FIG. 1 is a block diagram illustrating an example system 100 in which various techniques of this disclosure may be used. In this example, system 100 includes software defined network (SDN) 106, which includes network devices 108, 110 and service devices 116. Network devices 108, 110 may comprise switches, and other devices (not shown)). 
Chua and Chen do not explicitly teach wherein the change is, adding a new user to an existing site in, adding a new application to an existing site, and adding a new site to, however
Microsoft MSDN teaches wherein the change is, adding a new user to an existing site, adding a new application to an existing site, and adding a new site ([Page 8] creating an object {user} in the domain {site})([Page 9] creating a user class in the active directory)([Page 5] The Active Directory data store is made up of several components that together provide directory services {applications} to directory clients, such as LDAP, MAPI, SAM, REPL)([Page 2] creating objects (Forests, Domains, Organizational Units) {sites})
It would have been obvious to a person skilled in the art, before the effective filing date of the invention, to modify Chua and Chen in view of Microsoft MSDN in order for a change such as add a new user, new application and new site because these elements will have an effect on the network and there will be a need to proactively predict the impact of these additions within the network for a better and more efficient network management. 

s 10 is rejected under 35 U.S.C. 103 as being un-patentable over Chua et al. (“Chua”, US 9276877 B1) hereinafter Chua, and Chen et al. (“Chen”, US10320644B1) hereinafter Chen, in view of Bari et al. (“Bari”, IEEE BGP routing policies in ISP networks) hereinafter Bari. 
Regarding claim 10, Chua and Chen teach the method of claim 2.
Chua and Chen do not explicitly teach wherein the policy includes a dynamic service level agreement (SLA) policy, wherein the data model comprises a model for how SLA characteristics may be affected in response to a change to the SDN, however 
Bari teaches wherein the policy includes a dynamic service level agreement (SLA) policy ([Page 1-  introduction Col. 2] SDN facilitates Dynamic Configuration, Operation and Monitoring of a network, dynamically implementing a wide range of network policies and rapidly deploy new services {policies}), wherein the data model comprises a model for how SLA characteristics may be affected in response to a change to the SDN (Bari [Page 6, Table I, SLA parameters are Packet loos, Latency, Jitter and failure])(Chua [Col. 16 Lines 23-44] SDN controller receives from the network devices of SDN various performance metrics {SLA parameters such as Jitter, Latency, and Packet Loss}, and SDN reprogram the devices {changing the policies} by allowing/blocking/redirecting/mirroring corresponding traffic {allowing/blocking/redirecting/mirroring show how the SLA is changing in response to the change in the SDN})
It would have been obvious to a person skilled in the art, before the effective filing date of the invention, to modify Chua and Chen in view of Bari in order to have dynamic SLA that would change in response to the change in the SDN because it would provide more flexible and scalable network management in the SDN network and an automatic adjustment of network parameters. 

Regarding claim 15, Claim 15 can be rejected with the same reasoning as claim 10.

Regarding claim 20, Claim 20 can be rejected with the same reasoning as claim 10.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to FADI HAJ SAID whose telephone number is (571)272-2833.  The examiner can normally be reached on 8:00 AM - 5:00 PM EST. Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, John Follansbee can be reached on 571-272-3964.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained 
/F.H.S./Examiner, Art Unit 2444                                                                                                                                                                                                                                                                                                                                                                                                              
/JOHN A FOLLANSBEE/Supervisory Patent Examiner, Art Unit 2444